Barnard, P. J.
The plaintiff gave evidence tending to show that the defendant suddenly started its horse-car upon which she was a passenger, as she was about getting off, and threw her down, and injured her severely. She testified to the injuries she had received. An expert witness was asked whether such injuries could be produced by a fall, and whether they were permanent. The evidence was objected to, and admitted. The ruling was accurate and proper. The fact that the precise injury had been occasioned by the fall was proper. The surgeon aided the testimony by showing that the injury was such as a sudden fall would produce. The permanent nature of the injuries could be proven by skilled men who knew the fact. Such witnesses must not speculate, but must be able to testify to a result reasonably certain to happen from the injury. There was no such testimony as was condemned in the case of Strohm v. Railroad Co., 96 N. Y. 305. The surgeon testified that the injuries were permanent.
The verdict is not against the evidence. This question was passed upon when the appeal from the order granting a new trial was considered and decided by this court. The judgment should therefore be affirmed, with costs.